     Case 4:20-cr-02360-JGZ-EJM Document 45 Filed 12/16/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                            No. CR-20-02360-001-TUC-JGZ (EJM)
10                   Plaintiff,                           ORDER
11   v.
12   Gwendolynn Ann Lewis,
13                   Defendant.
14
15          Pending before the Court is Magistrate Judge Eric J. Markovich’s Report and
16   Recommendation (R&R) recommending that the District Court grant Defendant Lewis’
17   Motion to Dismiss with Prejudice, in part, and dismiss the pending charges without
18   prejudice. (Doc. 42.) Defendant Lewis filed an Objection. (Doc. 44.)
19          After an independent review of the parties’ briefing and of the record, the Court will
20   adopt Magistrate Judge Markovich’s recommendation, and dismiss the complaint and
21   indictment without prejudice.
22                                   STANDARD OF REVIEW
23          When reviewing a magistrate judge’s R&R, this Court “may accept, reject, or
24   modify, in whole or in part, the findings or recommendations made by the magistrate
25   judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the magistrate judge’s
26   findings and recommendations de novo if objection is made, but not otherwise.” United
27   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in
28   original). District courts are not required to conduct “any review at all . . . of any issue that
     Case 4:20-cr-02360-JGZ-EJM Document 45 Filed 12/16/20 Page 2 of 2



 1   is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also 28
 2   U.S.C. § 636(b)(1); Fed. R. Civ. P. 72. Further, a party is not entitled as of right to de novo
 3   review of evidence or arguments which are raised for the first time in an objection to the
 4   report and recommendation, and the Court’s decision to consider newly-raised arguments
 5   is discretionary. Brown v. Roe, 279 F.3d 742, 744 (9th Cir. 2002); United States v. Howell,
 6   231 F.3d 615, 621-622 (9th Cir. 2000).
 7                                          DISCUSSION
 8          Defendant’s objection asserts essentially the same arguments she asserted before
 9   Magistrate Judge Markovich. For the reasons thoroughly explained by Magistrate Judge
10   Markovich, and upon consideration of the relevant factors, the Court concludes that
11   dismissing the charges without prejudice is the appropriate remedy in this case. Because
12   Petitioner’s objection does not undermine the analysis and proper conclusion reached by
13   Magistrate Judge Markovich, Defendant’s objection is rejected, and the Report and
14   Recommendation is adopted.
15                                         CONCLUSION
16          IT IS ORDERED
17          1. The Report and Recommendation (Doc. 42) is ADOPTED.
18          2. Defendant’s Motion to Dismiss with Prejudice (Doc. 33) is GRANTED in part.
19          3. The Complaint (Doc. 1) and Indictment (Doc. 34) are DISMISSED without
20             prejudice.
21
            Dated this 16th day of December, 2020.
22
23
24
25
26
27
28


                                                  -2-
